PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
AMADEUS S.A.S.
Application No. 16/818,158
Filed: 13 Mar 2020
For: INCREMENTAL DATA PROCESSING

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “PETITION TO ACCEPT AN UNINTENTIONALLY DELAYED CLAIM UNDER 35 U.S.C. 119(e) FOR THE BENEFIT OF A PRIOR-FILED PROVISONAL APPLICATION (37 CFR 1.78(c))” filed July 22, 2022, which is being treated as a petition under 37 CFR 1.55(f) to accept a delayed certified copy of the foreign priority application. 

The petition is DISMISSED.

On June 21, 2022, the Office issued a Notice Regarding Foreign Priority, giving applicant two months, plus an additional two months extensions of time under 37 CFR 1.136(a), from the date of the Notice within which to respond. The attachment to the Notice Regarding Foreign Priority indicated that the certified copy of the foreign application received by the USPTO on July 30, 2020, was untimely. In particular, the Notice advised applicant as follows:

[A] certified copy was required to be filed within the later of four months from the filing date of the application or sixteen months from the filing date of the prior foreign application (the 4/16 month time period) since the exceptions in 37 CFR 1.55 (i.e., certified copy in a prior-filed nonprovisional application under 37 CFR 1.55(h), priority document exchange under 37 CFR 1.55(i), or interim copy under 37 CFR 1.55()) are not applicable). In order for the priority claim to be accepted, applicant must file a petition including a showing of good and sufficient cause for the delay for filing the certified copy after the 4/16 month time period and the petition fee. See 37 CFR 1.55(f).

Emphasis added.

The record shows applicant made a timely claim for priority to FR 1902554 filed March 13, 2019, in an application data sheet on filing the application. The record further reveals the Office did not received a certified copy of FR 1902554 within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application, and an exception in 37 CFR 1.55(h), (i), or (j) does not apply. Therefore, the filing of a petition to accept an unintentionally delayed claim for benefit of a prior-filed provisional application under 37 CFR 1.78(c) (Form PTO/SB/445) is inappropriate under the facts of this case. Rather, the filing of a petition under 37 CFR 1.55(f), accompanied by a showing of good and sufficient cause for the delay is required as stated in the Notice Regarding Foreign Priority. For this reason, the Office is treating the present petition under 37 CFR 1.55(f).

A grantable petition under 37 CFR 1.55(f)(3) must include the following:
	
A certified copy of the foreign application, unless  previously filed;
A showing of good and sufficient cause for the delay; and,
The petition fee set forth in 37 CFR 1.17(g).

The present petition does not meet requirement (2). 

Applicant has failed to provide a showing (i.e. a brief explanation) of good and sufficient cause for the delay in timely filing the certified copy of the foreign application within the 4/16 month period. 

The Office finance records shows applicant paid a fee of $2100 on July 22, 2022. The required petition fee as set forth in § 1.17(g) in the undiscounted amount is $220. The Office has charged the Deposit Account in the amount of $220 for the required petition fee and will refund the $2100 credit card payment. No additional petition fee is required for filing a renewed petition under 37 CFR 1.55(f). 
  
Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	EFS-Web

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET